DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 19 November 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	        Claims 3-8 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim limitation “provision data” as recited in independent claims 3 and 7 is indefinite. “Provision data” is not defined in the claims or specification. 
	The examiner will assume that the claimed “provision data” means any data derived from the transmitted collected data. As best understood by the examiner, the claims will be treated on the merits in this office action.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3 and 7 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iyoda et al. (U.S. Patent Application Publication # 2016/0364921).

Regarding claims 1, 3, and 7, Iyoda discloses a data collection system (abstract, fig 1, etc) comprising: 
an on-vehicle device (fig 1: 2); and 
a data collection apparatus (fig 1: 3), wherein 
the on-vehicle device (fig 1: 2) includes a first processor that is configured to: 
detect abnormality of a vehicle (paras. 0013, 0085); 
generate a collection condition of data in accordance with the abnormality detected (a vehicle event detection report is generated for transmission, see paras. 0016, 0134); and
transmit, to the data collection apparatus, a collection request of data with the collection condition generated (paras. 0016, 0113, 0134), 
the data collection apparatus includes a second processor that is configured to: -5-Application No. 16/552,590 

transmit a data collection demand to cause a data collection target vehicle based on the collection request received to perform data collection in accordance with the collection condition (paras. 0024,0139,0160); and 
provide provision data based on collected data transmitted from the data collection target vehicle based on the data collection demand (para. 0025, 0161, 0183: when provision data is interpreted as any data derived from the transmitted collected data; note that neither the “provision data” nor the target receiving the provision data is defined in the claims or specification), and 
the on-vehicle device that has acquired the data collection demand acquires data based on the data collection demand and transmits the data to the data collection apparatus (paras. 0017-0018, 0025, 0139-0140).  

Regarding claim 2, Iyoda further discloses that the first processor transmits, to the data collection apparatus, an analysis request related to data when abnormality occurs (see para. 0024: first transmission signal triggers an analysis on the server 3 and thus constitutes an analysis request).


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 5 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Iyoda et al. (U.S. Patent Application Publication # 2016/0364921) in view of Higuchi et al. (U.S. Patent Application Publication # 2018/0288502).

Regarding claim 5, Iyoda further discloses that the second processor is configured to set a collection range of the on-vehicle device from which data is collected based on the collection condition generated by the first processor (paras. 0024,0139,0160).
Iyoda does not explicitly disclose extending the collection range in accordance with the number of pieces of collected data.  
In the same field of endeavor, Higuchi discloses extending the collection range in accordance with the number of pieces of collected data (paras. 115, etc: broaden collection range if the number of pieces of collected data is not sufficient).



Regarding claims 7-8, Iyoda fails to disclose the claimed user terminal and claimed use thereof. 
In the same field of endeavor, Higuchi discloses the claimed user terminal and claimed use thereof (figs 3, 8, and corresponding text, paras. 48, 64, 58, 67, etc).
	Iyoda in view of Higuchi thus discloses that the first processor: receives a user data collection demand from a user terminal, transmits the user data collection demand to the on-vehicle -8-Application No. 16/552,590 device, receives tag information of vehicle condition data acquired in the vehicle from the on-vehicle device mounted on the vehicle, provides, to the user terminal, selection tag information for data selection by a user based on the tag information, transmits, to the on-vehicle device, a transmission instruction based on a user data transmission instruction from the user terminal, and provides, to the user terminal, user vehicle condition data based on the vehicle condition data corresponding to the transmission instruction, the vehicle condition data having been transmitted from the on-vehicle device.
It would have been obvious before the effective filing date of the claimed invention to modify Iyoda to do so, as taught by Higuchi, in order to facilitate user control of the data collection and/or usage by the user of the collected data, with predictable results.  


Allowable Subject Matter
9.	       Claims 4 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 4 and 6 are allowable subject matter because none of the prior art discloses all of the limitations of dependent claim 4, in combination with the limitations of independent claim 3.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3663
January 10, 2022